Citation Nr: 0410087	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from the veteran served on 
active duty with the United States Marine Corps from August 2001 
to February 2002, and had six months and eighteen days of prior 
inactive service, which has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends, in essence, that he did not have any knee 
problems prior to or during his first period of service, but that 
he developed bilateral knee pain during his second period of 
active service with the United States Marine Corps.  A review of 
the veteran's service medical records from his second period of 
service are of record.  A July 2001 service entrance examination 
report reflects that the veteran's lower extremities were found to 
have been "normal."  On A Report of Medical History, dated in July 
2001, the veteran denied having any previous knee surgery, the 
need to use a corrective device (i.e., prosthetic device, knee 
brace, lifts, or orthotics), and having any broken bones(s) 
(cracked or fracture) or any bone, joint, or other deformity.  A 
further review of the service medical records reveals extensive 
treatment for bilateral knee pain beginning in December 2001.  At 
that time, it was noted that the veteran had a one month history 
of bilateral knee pain and that he had received a previous 
diagnosis of patellar tendonitis while assigned to his physical 
conditioning platoon.  After a physical evaluation of the knees, 
diagnoses of patellarfemoral pain syndrome and questionable left 
patellar tendonitis were recorded by the examining physician.  In 
early January 2002, X-rays of the knees showed an old avulsion 
fragment of the left tibial tubercle, which was thought to have 
been consistent with Osgood schlatter disease, and an irregularity 
of the surface of the right tubercle, (it was noted that the 
veteran denied having a previous history of Osgood-Schlatter's 
disease).  In mid-January 2002, the veteran was diagnosed as 
having refractory patellar tendonitis and was referred for 
administrative separation.  At that time, it was noted that the 
veteran's bilateral knee disability had not been incurred by 
injury and had not been aggravated by active military service but 
that his condition rendered him "not physically qualified" in 
accordance with the physical standards for enlistment as opposed 
to physical unfitness by reason of disability.  

Shortly, after his discharge, the veteran was examined by VA in 
July 2002, and was diagnosed as having bilateral chondromalacia of 
the patella, which was more symptomatic on the left than the 
right, and bilateral Osgood-Shclatter's disease.  The finding of 
Osgood-Schlatter's disease raises some question as to whether the 
veteran's bilateral knee disability had its origin during the 
appellant's second period of active service with the United States 
Marine Corps, or, if preexisting that service, underwent 
aggravation therein.  However, the VA examiner did not have the 
veteran's claims file for review prior to the examination and did 
not offer an opinion as to the etiology of the appellant's current 
bilateral knee disability(ies).  

Accordingly, this case is remanded to the RO for the following 
actions:  

1.  The RO should take appropriate steps to contact the veteran 
and have him prepare a detailed list of all sources (VA or non-VA) 
of examination and treatment for knee disability prior to service 
and since service.  Names and addresses of the medical providers, 
and dates of examination and treatment, should be listed.  After 
obtaining any release forms from the veteran, the RO should 
directly contact the medical providers and obtain the records not 
already included in the claims folders.  If any of the records 
identified by the veteran can not be obtained, documentation as to 
their absence must be provided to the veteran and his 
representative.  

2.  Then, the RO should schedule the veteran for an additional VA 
orthopedic examination in order to determine the exact etiology of 
his current bilateral knee disability(ies).  All pertinent 
symtpomatolgoy and findings should be reported in detail.  The 
claims folder and a copy of this REMAND must be made available to 
and reviewed by the examiner prior to conduction and completion of 
the examination.  The examination report must reflect that a 
review of the claims file was made.    All pertinent 
symptomatology and findings should be reported in detail.  
Following completion of the examination, the examiner must provide 
an opinion as to whether it is at least as likely as not that a 
current bilateral knee disability had it's origin during his 
military service, or, if preexisting that service, underwent a 
permanent increase in severity therein.  A complete rationale for 
all opinions expressed must be provided in a typewritten report.  

3.  Then, the RO should readjudicate the veteran's claim on 
appeal, with application of all appropriate laws and regulations, 
and consideration of any additional information obtained as a 
result of this remand.  If the claim on appeal remains denied, he 
and his representative should be furnished an SSOC and afforded a 
reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





